The action was on a bond contract, wherein defendant was sought to be held liable as surety. Defendant filed its plea in the following words, to wit:
"Comes the defendant in the above entitled cause, appearing specially only for the purpose of filing this plea, and says:
"That it is a foreign corporation organized under the laws of the State of New York and duly authorized to do business in the State of Alabama; that at the time this suit was commenced it was not doing business in Russell County, Alabama, by agent or otherwise, nor has it done business in said Russell County by agent or otherwise since this suit was begun and that at such time it was and since then and is now doing business by agent in Montgomery County and in Houston County, Alabama, and that either the Circuit Court of Montgomery County, Alabama, or the Circuit Court of Houston County, Alabama, has jurisdiction to determine and try this cause.
"Wherefore, defendant says that the Circuit Court of Russell County, Alabama, is without jurisdiction in the premises as to it and prays the judgment of this Honorable Court whether the plaintiff should be allowed to further maintain this suit."
Demurrer to this plea was overruled, and plaintiff took nonsuit.
This question is settled by the following cases: General Motors Acceptance Corporation v. Home Loan  Finance Co.,218 Ala. 681, 120 So. 165; Louisville  N. R. Co. v. Strickland,219 Ala. 581, 122 So. 693; Sullivan v. Sullivan Timber Co.,103 Ala. 371, 15 So. 941, 25 L.R.A. 543.
The trial court did not err in overruling the demurrer.
The judgment is affirmed.
Affirmed. *Page 307